Citation Nr: 1216796	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2010, the Veteran was scheduled for a travel board hearing before the Board.  However, he cancelled the hearing.

The Veteran's claims were denied by the RO in March 2003.  Although the RO apparently reopened the claim for PTSD in December 2007, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  

Broadly construing the Veteran's contentions and given the findings of record, the Board has recharacterized the Veteran's claims as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2003, the RO denied the Veteran's claims for service connection for psychiatric disorders.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claims received since the March 2003 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  Medical opinion links the Veteran's depressive disorder to service.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision denying the claims for service connection for psychiatric disorders is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claims received since the last final decision is new and material; thus, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims and grants service connection for major depression.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran's claims for psychiatric disorders were denied in March 2003.  The RO denied the Veteran's claims as the evidence lacked a nexus with his military service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in January 2007.  Evidence obtained in connection with this includes psychiatric reports from the Veteran's private physician dated October 2006 and October 2007, stating that the Veteran's diagnosed PTSD and major depression were attributed to his participation in the Vietnam conflict, noting that the Veteran had a history of a nervous condition since service.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claims since it offers evidence of the presence of chronic psychiatric disability since service.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for an acquired psychiatric disorder on the merits, and as the claim is granted, no prejudice could accrue to the Veteran for failing to have the RO consider it in the first instance.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

After a careful review of the evidence of record, the Board finds that the evidence supports the claim for service connection.  

The facts and analysis may be briefly stated.  Although the Veteran's service treatment records do not reflect any psychiatric complaints or treatment, the month after his service discharge, the Veteran submitted an application for VA benefits for "nervous trouble," among other issues.  This prompted a series of examinations beginning in May 1969, when the Veteran reported experiencing a nervous condition in service.  Psychiatric examination in June 1969, yielded a diagnosis of anxiety reaction, and a gastrointestinal examination in August 1969 yielded a diagnosis of psychophysiologic gastrointestinal reaction, with the examiner noting the Veteran expressing complaints that formed the basis for the diagnosis as occurring in service.  VA records from the 1970's continue to show psychiatric diagnoses, and while medical records dated thereafter are few, (until recent years), statements from the Veteran and those who have known him credibly describe on-going psychiatric symptoms.  When the documentary evidence resumes in the early 2000's, both private and VA psychiatric evaluators diagnose psychiatric disability, with the most recent VA examiner concluding the Veteran has a depressive disorder, and the private physicians indicating the Veteran's disability began in, or was related to service.  

Given the foregoing chronology and medical opinions, the Board concludes satisfactory evidence has been submitted to conclude a basis upon which to establish service connection for a depressive disorder has been presented.  Accordingly, this aspect of the appeal is granted.  


ORDER

Service connection for depressive disorder is granted.


REMAND

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  In his January 2007 claim for TDIU, the Veteran stated that his conditions prevented him from working.  He reported last working in May to August 2006 as a waiter.  

Given the award of service connection for psychiatric disability by this decision, and the change in the Veteran's combined disability rating which this will likely occasion, a decision by the Board concerning entitlement to TDIU benefits would be premature that this point.  Likewise, there has not been a VA examination that considered all the Veteran's service-connected disabilities together to address the cumulative effect on his employability.  This should be accomplished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit statements describing fully the impact of his service-connected psychiatric disorder and bronchial asthma on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Next, schedule the Veteran for an appropriate VA examination to determine the effect of the Veteran's service-connected psychiatric disorder and bronchial asthma on his ability to obtain and retain employment.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.    

The examiner should provide an opinion as to whether the Veteran's combined service-connected disabilities, either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

The examiner should set forth a complete rationale for all findings and conclusions in the report provided.

3.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


